IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LEMUEL SHIPMON,                          §
                                             §     No. 261, 2021
          Appellant Below,                   §
          Appellant,                         §     Court Below—Superior Court
                                             §     of the State of Delaware
          v.                                 §
                                             §     C.A. No. N20A-01-007
    STATE OF DELAWARE,                       §
                                             §
          Appellee Below,                    §
          Appellee.                          §

                                 Submitted: February 2, 2022
                                   Decided: April 1, 2022

Before SEITZ, Chief Justice; VALIHURA, and VAUGHN, Justices.

                                         ORDER

         Upon consideration of the parties’ briefs and the record on appeal, it appears

that:

         (1)     The Appellant, Lemuel Shipmon, appeals from a judgment of the

Superior Court affirming a decision of the Industrial Accident Board (the “Board”).

The Board’s decision denied his Petition to Determine Additional Compensation

Due. He makes two arguments on appeal. First, he argues that the Board erred by

failing to award him “permanent partial impairment after determining that he

suffered permanent limited function.”1 Second, he argues that the Board’s decision



1
    Corrected Opening Br. at 9-12.
is not supported by substantial evidence. For the reasons that follow, we have

concluded that the Superior Court’s judgment should be affirmed.

      (2)    On August 3, 2017, Shipmon suffered an injury when he fell off a stool

while employed as a constable at Delaware Technical Community College (the

“Employer”). He claims that as a result of that incident, he injured his right hand,

left elbow, cervical spine, and lumbar spine, and now suffers a 22% permanent

impairment to his cervical spine.

      (3)    Shipmon filed a Petition to Determine Additional Compensation Due

with the Board based upon his claim of a 22% permanent impairment to his cervical

spine. The claim was based upon the medical opinions of Dr. Stephen Rodgers, who

is board certified in occupational and preventative medicine. Dr. Rodgers is also

certified in the use of the AMA Guides to the Evaluation of Permanent Impairment

(the “AMA Guides”). In arriving at his opinion, Dr. Rodgers relied upon DRE

(Diagnose-Related Estimate) Table 15-5 in the fifth edition of the AMA Guides.

Table 15-5 has five Categories. Excluding Category I, each Category includes a

range of permanent impairment to account for the resolution or continuation of

symptoms and their impact on the performance of daily activities. The rater places

the patient in a Category based on clinical judgment and on a level of function helped

by the history and by standardized forms. Dr. Rodgers’s evaluation placed Shipmon

in Category III. Category III contains a range of 15% to 18% permanent impairment


                                          2
to the whole person. He then applied a 0.75 conversion factor to arrive at his

conclusion that there was a 22% permanent impairment of the cervical spine.

      (4)    At a hearing before the Board on October 24, 2019, the Employer

presented the testimony of Dr. Stephen Fedder—a board certified neurosurgeon. Dr.

Fedder examined Shipmon on January 30, 2018, and June 26, 2019. He testified

that the cervical spine aspect of Shipmon’s work-related injury had resolved itself

by the time of his first examination and Shipmon had not sustained any permanent

impairment of his neck as a result of the work accident. Dr. Fedder did not take

issue with Dr. Rodgers’s use of Table 15-5 or the application of the DRE method.

He did testify, however, that based on his examination, Shipmon did not meet any

of the criteria of Category III.

      (5)    The Board found that Dr. Rodgers’s testimony was not credible. In so

finding, the Board took into account a number of factors, including the following.

Dr. Rodgers relied in part upon an MRI that predated the work injury, but he did not

compare the MRI that predated the work injury with one that was done after the

work injury. In fact, he did not discuss the second MRI at all in his testimony. Dr.

Fedder, by contrast, testified that there was no significant difference between the two

MRIs. Dr. Kennedy Yalamanchili, a neurosurgeon that Shipmon was referred to by

his primary care doctor, testified that any progression between the two MRIs was

based on the natural history of degenerative disease, not trauma.


                                          3
         Another factor considered by the Board in assessing Dr. Rodgers’s credibility

was that Category III applies to a patient with significant signs of radiculopathy,

such as pain and/or sensory loss, in a dermatomal distribution, loss of relevant

reflexes, loss of muscle strength, or unilateral atrophy. The neurologic impairment

may be verified by electrodiagnostic findings. Dr. Rodgers admitted, however, that

Shipmon did not have any documented loss of muscle strength or unilateral atrophy.

Another factor contemplated by the Board related to a pinched nerve in Shipmon’s

neck. Shipmon has a preexisting pinched nerve in his neck, but Dr. Rodgers showed

no concern about the pinched nerve. Dr. Rodgers was also unwilling to consider

placing Shipmon in a less severe Category. For these reasons, the Board rejected

Dr. Rodgers’s permanent impairment rating, finding that “[t]he reasons supporting

his ratings are questionable and his actual rating appears to greatly overstate the

degree of permanent impairment related to the work accident.”2 The Board then

denied Shipmon’s petition.

         (6)     Shipmon appealed to the Superior Court, which affirmed the Board’s

decision.

         (7)     Generally, this Court’s review of an Industrial Accident Board decision

is “limited to a determination of whether there is substantial evidence to support the




2
    Corrected Opening Br. Ex. B at 19.

                                             4
Board’s findings.”3      “Substantial evidence means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”4 On appeal,

errors of law are reviewed de novo.5

       (8)    Shipmon’s first contention is that the Board erred by failing to award

him “permanent partial impairment after determining that he suffered permanent

limited function.”6 This argument is based upon the following statements made by

the Board in its decision: “The Board found Claimant highly credible. He appears

to have permanent limited function but minimally. . . . The Board accepts Claimant’s

testimony that as a result of the work-related neck injury, he has had to modify his

body mechanics to some degree.”7 These findings, Shipmon argues, require some

award for permanent partial impairment under 19 Del. C. § 2326(g), which provides,

in pertinent part, that “[t]he Board shall award proper and equitable compensation

for the loss of . . . or loss of use of any member or part of the body.” The Board

rejected this argument by finding that “it is not only Claimant’s burden of proving

he is permanently impaired as a result of the work accident, but he has the burden of

proving his permanent impairment is the degree he alleges as a result of the work




3
  Betts v. Townsends, Inc., 765 A.2d 531, 533 (Del. 2000).
4
  Oceanport Indus., Inc. v. Wilmington Stevedores, Inc., 636 A.2d 892, 899 (Del. 1994) (internal
quotation marks omitted).
5
  Arrants v. Home Depot, 65 A.3d 601, 605 (Del. 2013).
6
  Corrected Opening Br. at 9-12.
7
  Corrected Opening Br. Ex. B at 17.

                                               5
accident – twenty-two percent.”8

       (9)    Shipmon relies, in part, on this Court’s decision in Turbitt v. Blue Hen

Lines, Inc., wherein we stated, “[i]t is the duty of the Board, not a physician, to fix a

percentage to a claimant’s disability based on the evidence before it.”9 In that case,

the only medical testimony was from a doctor who testified that the claimant had a

34% permanent partial impairment of the spine.10 The Board, “relying primarily on

its own experience in these matters”11 rejected the doctor’s testimony and found that

the claimant’s permanent partial impairment was 15%. We reversed, reasoning that

“[w]hatever ‘institutional experience’ or administrative expertise the Board

possesses may be used as a tool for evaluating evidence but not a source for creating

evidence.”12 The case does not support Shipmon’s proposition that the Board may

assign a specific degree of permanent partial impairment based upon its own

institutional experience in the absence of any evidence in the record to support such

a finding.

       (10) Shipmon also relies, in part, on the Superior Court’s decision in Butler

v. Ryder M.L.S., in which the court explained that the Board is responsible for

“assign[ing] a percentage to the [claimant’s] disability.”13 In that case, Dr. Rodgers


8
  Id. at 17-18.
9
  711 A.2d 1214, 1215 (Del. 1998).
10
   Id.
11
   Id.
12
   Id. at 1216.
13
   1999 WL 167734, at *2 (Del. Super. Feb. 1, 1999).

                                              6
testified that the claimant had a 20% permanent partial impairment to her lower right

extremity.14     He based his opinion on the AMA Guides, and in making his

determination, considered the claimant’s meniscectomy, mild arthritis, and

chondromalacia.15 Dr. Case testified that the claimant had a 9% permanency rating

for all her injuries.16 The Board found the testimony of Dr. Rodgers to be more

credible than the testimony of Dr. Case, but also found that no assignment of

impairment should be given based on the chondromalacia because it was no longer

specifically mentioned in the most recent edition of the AMA Guides.17 The claimant

complained that the Board should “not have simply deferred to the AMA Guides.”18

From the Board’s analysis, it appears that the Board’s decision to award a 14%

impairment was based upon the AMA Guides after removing the chondromalacia

from consideration. It does not appear that the Board arbitrarily decided on an

impairment rating or based a rating on its “institutional experience,”19 with no

evidence in the record to support its decision. This case does not help Shipmon.

       (11) The Board is not required to, and should not, make a determination that

a permanent partial impairment is of a certain degree when there is no evidence in

the record to support that finding. Shipmon’s first argument is therefore rejected.


14
   Id. at *1.
15
   Id.
16
   Id.
17
   Id.
18
   Id.
19
   Turbitt v. Blue Hen Lines, Inc., 711 A.2d 1214, 1216 (Del. 1998).

                                                7
      (12) Shipmon’s second contention is that the Board’s decision is not

supported by substantial evidence. The gist of this argument is that the there is not

substantial evidence to support the Board’s finding that Dr. Rodgers’s medical

opinions were not credible. However, the Board explained in some detail the

evidentiary basis upon which it concluded that his medical opinions were not

credible. The evidentiary factors the Board considered are summarized above. The

testimony of Dr. Fedder and Dr. Yalamanchili provides substantial evidence to

support the Board’s denial of Shipmon’s petition.

      NOW, THEREFORE, it is the order of the Court that the judgment of the

Superior Court is affirmed.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                       Justice




                                         8